Citation Nr: 0841517	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, claimed as a result of Shipboard Hazards and 
Defense (SHAD) testing.  

2.  Entitlement to service connection for a prostate 
condition, claimed as a result of SHAD testing.  

3.  Entitlement to service connection for a bilateral foot 
condition, claimed as a result of SHAD testing.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claims.  

The veteran presented testimony at the RO before a Decision 
Review Officer (DRO) in January 2008.  A transcript of the 
hearing is of record.  The veteran was scheduled to present 
testimony at a video-conference hearing before the Board in 
May 2008.  Prior to the hearing, however, he withdrew his 
request, and there is no indication that he wished to 
reschedule.  As such, the veteran's hearing request is 
considered withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2008).


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
veteran has a respiratory condition.  

2.  There is no medical evidence of record showing that the 
veteran has a prostate condition that is etiologically 
related to active service.  

3.  There is no medical evidence of record showing that the 
veteran has a bilateral foot condition that is etiologically 
related to active service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
condition, claimed as a result of SHAD testing, have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  The criteria for service connection for a prostate 
condition, claimed as a result of SHAD testing, have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3.  The criteria for service connection for a bilateral foot 
condition, claimed as a result of SHAD testing, have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

The veteran contends that he has conditions of the 
respiratory system, prostate, and bilateral feet (cold and 
cramps) as a result of service.  He asserts that he was 
exposed to unknown agents during SHAD testing that was 
conducted onboard the U.S.S. Simon Lake.  The veteran reports 
that members of the ship were called into a room one by one, 
where chemical agents were released.  A member of the testing 
agency then came in to look at the agent on the veteran's 
skin through a microscope.  The veteran asserts that he was 
not instructed to decontaminate his skin following the 
testing.  He indicates that he does not recall whether he 
felt differently after the testing was conducted.  The 
veteran also reports that he had respiratory problems prior 
to the testing as a result of working as a security guard, 
which necessitated him going into a room where a lot of 
welding was being conducted and making sure a fire did not 
break out.  See July 2005 VA Form 21-4138; February 2007 VA 
Form 9; January 2008 transcript.  

The veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, any respiratory, 
prostate, or foot problems.  The veteran did report shortness 
of breath and foot trouble during a two year active duty 
(ACDU) examination; the examining physician reported that 
shortness of breath and foot trouble were not considered 
disabling.  See June 1964 report of medical history.  At the 
time of his discharge from service, clinical evaluation of 
the veteran's lungs and chest, genitourinary (G-U) system, 
and feet was normal.  See June 1966 report of medical 
examination.  A June 1966 chest x-ray was normal.  See health 
record.  

The veteran's service personnel records reveal that he served 
onboard the U.S.S. Simon Lake from November 1964 until his 
June 1966 release from active duty.  See record of discharge, 
release from active duty, or death; January 2006 email from 
J.W.  The RO made two requests to verify the veteran's SHAD 
participation and to determine if the veteran was involved in 
testing while onboard the U.S.S. Simon Lake.  In January 
2006, the SHAD project manager indicated that the veteran was 
not listed in the Department of Defense (DoD) database of 
SHAD participants and that the U.S.S. Simon Lake was not 
involved in any of the project SHAD tests.  See email 
correspondence from D.A.  In February 2007, D.A. responded 
that there was no new information and no way the veteran was 
involved in SHAD testing.  See email correspondence.  

The post-service medical evidence of record consists of both 
VA and private treatment records, to include records 
associated with the veteran's claim for benefits from the 
Social Security Administration (SSA).  The veteran has sought 
treatment at the VA community based outpatient center (CBOC) 
in Chattanooga, Tennessee.  
The medical evidence of record does not reveal that the 
veteran has complained of or sought treatment for any 
respiratory problems.  An August 1992 record from the 
Tennessee Disability Determination Services noted that chest 
x-rays showed normal findings and that pulmonary function 
studies were normal.  There was no diagnosis related to any 
respiratory problems.  An August 1992 posterior anterior (PA) 
and lateral chest x-ray showed that the veteran's lung fields 
were well aerated and there were no signs of hyperinflation 
or pulmonary venous congestion.  See record from Metropolitan 
Hospital.  More recent VA records dated subsequent to these 
records remain devoid of any reference to complaint of, or 
treatment for, respiratory problems.  Rather, the veteran's 
breathing sounds have consistently not been decreased and his 
lungs have been clear.  See e.g. COPC general notes dated 
August 1999, January 2001, July 2003 and July 2004; March 
2007 COPC nurse exit note.  An October 2005 record from UT 
Family Practice Center also reveals that the veteran's lungs 
were clear and a July 2006 VA chest x-ray show that the lung 
fields were well-expanded and appeared clear.  See radiology 
report.  

VA treatment records do reveal that the veteran has 
complained of problems with his feet.  His feet were examined 
in January 2001, at which time pulses were present and 
vibration sense was normal.  See COPC general note.  Since 
then, however, the veteran has reported cold feet and cramps 
on several occasions, but no diagnosis has been provided.  
See e.g., January 2004 and July 2004 COPC general notes; 
January 2004 and July 2005 COPC nursing intake forms.  

Private treatment records from UT Family Practice Center 
reveal that the veteran complained of right foot pain and 
presented with a swollen right metatarsophalangeal (MTP) 
joint ongoing for one week.  He was assessed with right foot 
pain, swollen right first MTP joint, and PODAGRA (gout).  No 
opinion on etiology was provided.  See April 2002 progress 
note.  An x-ray of his right foot was negative for fracture.  
See April 2002 radiology report from UT Family Practice 
Center.  In May 2004, the veteran was seen with complaint of 
left foot pain for one week.  He reported that his primary 
area of discomfort was at the base of his left first toe.  
The examining physician reported that three view x-ray of the 
left foot was performed, which showed mild joint space 
narrowing at the left first MTP joint and mild degenerative 
changes of the lateral aspect of the first MPT joint.  No 
fractures or dislocations were noted and there was no 
evidence of osteoporosis or bony erosions.  The veteran was 
assessed with an acute attack of gout and pain in the left 
foot related to gout.  There was no opinion on etiology 
provided.  See UT Family Practice Center progress note.  The 
veteran was seen again the following month for follow-up and 
assessed with pain in the left first MPT joint, probably 
secondary to gouty attack.  He was told to follow up as 
needed (p.r.n.).  Again, no opinion on etiology was provided.  
See June 2004 progress note.  

Records from the UT Family Practice Center also reveal that 
the veteran was seen with complaint of difficulty starting 
urination in February 1999.  He was assessed with symptoms of 
benign prostatic hypertrophy (BPH) and was told to return the 
following month, at which time medication would be 
considered.  See progress note.  The veteran was diagnosed 
with BPH in August 2000 and started on medication at that 
time after being seen with complaint of decrease in urinary 
stream and nocturia two to three times per night.  See UT 
Family Practice Center progress note.  A December 2001 
progress note reveals that the veteran's BPH medications were 
continued.  An April 2002 VA record indicates that labs 
revealed the veteran's prostate-specific antigen (PSA) level 
was elevated.  See COPC general note.  In September 2004, an 
impression of BPH and chronic prostatitis was made.  No 
opinion on etiology was provided.  See urology consult 
report.  

The evidence of record does not support any of the veteran's 
claims for service connection.  The Board again notes that 
the veteran was not found to have been a participant in SHAD 
testing while onboard the U.S.S. Simon Lake.  Irrespective of 
this finding, however, the Board must still determine whether 
the veteran is entitled to service connection.  

The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  The Board 
acknowledges that the veteran reported shortness of breath 
while on active duty, which was not considered disabling.  
There is no post-service medical evidence of record showing, 
however, that the veteran has been diagnosed with a 
respiratory condition.  Rather, chest x-rays have showed that 
the veteran's lungs were clear, pulmonary function studies 
were normal, and breath sounds have not been decreased.  See 
VA treatment records; records from UT Family Practice Center; 
August 1992 record from Tennessee Disability Determination 
Services.  In the absence of medical evidence showing that 
the veteran has a respiratory condition, service connection 
is not warranted and the claim must be denied.  See 38 C.F.R. 
§ 3.303 (2008).  

The evidence of record also does not support the claim for 
service connection for a prostate condition.  As an initial 
matter, the Board notes that the veteran's service treatment 
records do not contain any reference to problems with his 
prostate.  As such, there is no evidence of a chronic 
prostate condition while in service.  Moreover, the earliest 
post-service medical evidence of record related to problems 
with the veteran's prostate is dated February 1999, when he 
was assessed with symptoms of BPH.  A formal diagnosis of BPH 
was not made until August 2000, more than 34 years after the 
veteran's discharge from service.  The diagnosis of chronic 
prostatitis was not made until September 2004, almost 40 
years after his separation from service.  This large span of 
time does not support a finding that the veteran has had 
continuity of symptomatology since service, and the veteran 
has not indicated such.  There is also no competent medical 
evidence showing that either BPH or chronic prostatitis is 
related to service.  Therefore, in the absence of evidence 
establishing that the veteran's prostate conditions are a 
result of service, service connection is not warranted and 
the claim must be denied.  See 38 C.F.R. § 3.303 (2008).  

The evidence of record also does not support the claim for 
service connection for a bilateral foot condition.  Though 
the veteran's service treatment records reveal that he 
complained of foot trouble during in-service examination, 
these problems were not considered disabling and there is no 
evidence of a chronic bilateral foot condition during 
service.  Moreover, the earliest post-service medical 
evidence of record related to the veteran's right foot is 
dated April 2002 and the earliest post-service medical 
evidence of record related to his left foot is dated May 
2004, both of which are more than 35 years after his 
separation from service.  This large span of time does not 
support a finding that the veteran has had continuity of 
symptomatology since service, and the veteran has not 
indicated such.  Lastly, while the veteran has been diagnosed 
with gout of both feet, there is no competent medical 
evidence showing that this diagnosis is related to service.  
Therefore, in the absence of evidence establishing that the 
veteran's bilateral foot condition is a result of service, 
service connection is not warranted and the claim must be 
denied.  See 38 C.F.R. § 3.303 (2008).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the issuance of the June 2006 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence needed to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See August 2005letter.  Accordingly, the duty to 
notify has been fulfilled.  The veteran was also provided 
with notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See September 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been met 
as the veteran's service and private treatment records have 
been obtained, to include records from the SSA.  The Board 
acknowledges that the veteran was not afforded any 
examinations in connection with his claims.  It finds, 
however, that the evidence of record does not warrant any 
examination since there is no evidence of a current 
respiratory condition.  In fact, the medical evidence of 
record shows that the veteran's lungs are normal.  And there 
is no evidence indicating that the veteran's prostate and 
bilateral foot conditions are related to service.  See 
38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a respiratory condition, claimed as a 
result of SHAD testing, is denied.  

Service connection for a prostate condition, claimed as a 
result of SHAD testing, is denied.  

Service connection for a bilateral foot condition, claimed as 
a result of SHAD testing, is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


